DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 2/5/2021 has been entered.  Claims 1, 5-6, 10-11, 15-17, and 20-21 are amended.  Claim 4 is canceled.  Claims 1-3 and 5-22 remain pending in the application.  Applicant's amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 11/6/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanero et al. (US 10,564,820 B1) in view of Casper (US 2015/0296250 A1) (Of Record).
Regarding claim 1, Cabanero teaches: A method of providing interactive media streaming, the method comprising: 
monitoring a media stream associated with an interactive content title, the media stream depicting an activity based on user interaction during gameplay with the interactive content title [monitor streaming multiplayer game play, including activity such as a battle (col. 4, lines 10-23 and col. 7, lines 49-53)] 
recording, based on the activity, a set of activity having object data about one or more object images shown during a period of time of the depicted activity [storing game session content and information about characters and objects (col. 7, line 49 through col. 8, line 1, Fig. 2 and 3A)] 
detecting a user selection at a user device associated with a user account, the user selection made within the media stream [a client may select a character or object in the video stream (col. 4, lines 58-64, Fig. 4A, 4B, and 5A).  client identity or profile or client account (col. 5, line 66 through col. 6, line 8 and col. 52, lines 1-11, Fig. 12)] 
retrieving associated object data for the one or more object images displayed during the period of time within the media stream from the set of activity data [access information from the asset tracking database about the character or object within the world of the media universe, for example a general character or object description, history, timeline (col. 4, lines 58-67, Fig. 2, 3A, 5B)] and 
[displaying a list of object data related to the selected object (col. 25, lines 14-23, Fig. 4C and 5B, see also col. 26, lines 26-29)].
Cabanero does not explicitly disclose: the user selection is at an indicated timestamp during the period of time; and the retrieving the associated object data is based on the indicated timestamp.
Casper teaches: a user selection at an indicated timestamp during a period of time [the user makes a request to pause at a timestamp (par. 51 and 59, Fig. 1 and 5A)] and 
retrieving associated object data based on the indicated timestamp [retrieve information related to one or more objects based on the timestamp (par. 51-52 and 65, Fig. 2 and 5A-5C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cabanero and Casper before the effective filing date of the claimed invention to modify the method of Cabanero by incorporating the user selection being at an indicated timestamp during the period of time and the retrieving the associated object data being based on the indicated timestamp as disclosed by Casper.  The motivation for doing so would have been to provide information relating to the object in the video at the particular timestamp (Casper - par. 51-52).  Therefore, it would have been obvious to combine the teachings of Cabanero and Casper to obtain the invention as specified in the instant claim.
Regarding claim 2, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: the media stream includes user-generated content [client-generated content (col. 20, lines 4-52)].
Regarding claim 3, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: the set of activity data includes data regarding at least one of a result, activity information, an activity type, a number of users, and a duration [history, timeline, event information (col. 4, line 58 through col. 5, line 13)].
Regarding claim 5, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: the media stream is linked to the interactive content title, and further comprising prompting a user to interact with the interactive content title linked to the media stream [links to websites, articles, discussion groups, blogs, forums (col. 5, lines 9-13 and col. 27, lines 4-16)].
Regarding claim 6, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: receiving an additional user selection of one of the one or more object images [receive input from a client device indicating a client interaction with the media content (col. 35, lines 4-7 and 35-39)] 
retrieving object metadata of the selected object image [accessing mappings between object information in the database (col. 35, lines 15-43)] and 
providing an object corresponding to the user selection for interaction by the user account, the object provided within the stream of the interactive content title [determine an asset, such as an object related to the object interacted with according to the mappings in the database and provide the determined asset for streaming to the client device (col. 35, lines 15-50, Fig. 6)].
Regarding claim 7, Cabanero and Casper teach the method of claim 6; Cabanero further teaches: the object metadata includes at least one of a type, a value, a source, and an ability [type (col. 11, lines 37-41 and col. 26, lines 12-14).  Value such as dimensions or locations (col. 11, lines 37-43).  Source, such as the creator (col. 11, lines 37-40).  Capability (col. 11, lines 37-43)].
Regarding claim 10, Cabanero and Casper teach the method of claim 6; Cabanero further teaches: receiving a user request to add the object metadata to the user account; and adding the object metadata to the user account [a developer may update the asset tracking database to indicate new information about the asset (col. 12, lines 4-18))].
Regarding claim 11, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: streaming the media stream on the user device [streaming video or games (col. 17, lines 22-29)].
Regarding claim 12, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: the set of activity data includes an activity identifier associated with a media identifier of the media stream [In additional to general description, such as name of the asset, the metadata may include episodes, games, scenarios, actions (col. 11, lines 37-58)].
Regarding claim 13, Cabanero and Casper teach the method of claim 1; Cabanero further teaches: the set of activity data includes at least one timestamp corresponding to a point in time within the media stream [timestamp for the asset (col. 11, lines 37-65)].
Regarding claim 14, Cabanero and Casper teach the method of claim 13; Casper further teaches: matching the indicated timestamp to one of the at least one timestamp of the set of activity data, and wherein retrieving the associated object data for the one or more object images is based on the match [determining a timestamp for the video frame and extracting related information related to the video frame and timestamp (par. 51-52, Fig. 1)].
Regarding claim 15, Cabanero teaches: A system for providing interactive media streaming, the system comprising: 
[memory such as a database storing digital media such as video games for streaming (col. 4, lines 10-27, Fig. 12)], 
the at least one media stream depicting an activity based on user interaction during gameplay with the interactive content title [activity during the game such as a battle (col. 7, lines 49-53)], and 
at least one set of activity data associated with the activity and including object data about one or more object images shown in the media stream during a period of time of the depicted activity [storing game session content and information about characters and objects (col. 7, line 49 through col. 8, line 1, Fig. 2 and 3A)] and 
one or more processors that executes instructions stored in the memory [processors (col. 57, lines 1-5], wherein execution of the instructions by the one or more processors: 
detects a user selection at a user device associated with a user account, the user selection made within the media stream [a client may select a character or object in the video stream (col. 4, lines 58-64, Fig. 4A, 4B, and 5A).  client identity or profile or client account (col. 5, line 66 through col. 6, line 8 and col. 52, lines 1-11, Fig. 12)]
retrieves associated object data for the one or more object images displayed in the media stream from the at least one set of activity data [access information from the asset tracking database about the character or object within the world of the media universe, for example a general character or object description, history, timeline (col. 4, lines 58-67, Fig. 2, 3A, 5B)] and 
[displaying a list of object data related to the selected object (col. 25, lines 14-23, Fig. 4C and 5B, see also col. 26, lines 26-29)], 
wherein an additional user selection is made regarding one of the object images [receive input from a client device indicating a client interaction with the media content (col. 35, lines 4-7 and 35-39)].
Cabanero does not explicitly disclose: the user selection is at an indicated timestamp during the period of time; and the retrieving the associated object data is based on the indicated timestamp.
Casper teaches: a user selection at an indicated timestamp during a period of time [the user makes a request to pause at a timestamp (par. 51 and 59, Fig. 1 and 5A)] and 
retrieving associated object data based on the indicated timestamp [retrieve information related to one or more objects based on the timestamp (par. 51-52 and 65, Fig. 2 and 5A-5C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cabanero and Casper before the effective filing date of the claimed invention to modify the system of Cabanero by incorporating the user selection being at an indicated timestamp during the period of time and the retrieving the associated object data being based on the indicated timestamp as disclosed by Casper.  The motivation for doing so would have been to provide information relating to the object in the video at the particular timestamp (Casper - par. 51-52).  Therefore, it would have been obvious to combine the teachings of Cabanero and Casper to obtain the invention as specified in the instant claim.
Regarding claim 16, Cabanero and Casper teach the system of claim 15; Cabanero further teaches: further execution of the instructions by the one or more processors receives the additional user selection of one of the one or more object images and retrieves object metadata of an object image selected [accessing mappings between object information in the database (col. 35, lines 15-43)].
Regarding claim 17, Cabanero and Casper teach the system of claim 16; Cabanero further teaches: the object metadata includes at least one of a type, a value, a source, and an ability [type (col. 11, lines 37-41 and col. 26, lines 12-14).  Value such as dimensions or locations (col. 11, lines 37-43).  Source, such as the creator (col. 11, lines 37-40).  Capability (col. 11, lines 37-43)].
Regarding claim 20, Cabanero and Casper teach the system of claim 16; Cabanero further teaches: further execution of the instructions by the one or more processors: receives a user request to add the object metadata to the user account, and adds the object metadata to the user account [a developer may update the asset tracking database to indicate new information about the asset (col. 12, lines 4-18))].
Regarding claim 21, Cabanero and Casper teach the system of claim 15; Cabanero further teaches: the media stream is published by a publisher of the interactive content title [the system allows clients to access the streaming content (col. 4, lines 10-23, Fig. 14)].
Regarding claim 22, Cabanero and Casper teach the system of claim 15; Cabanero further teaches: the media stream is linked to the interactive content title, and wherein the media stream prompts interaction with the interactive content title linked to the media stream [links to websites, articles, discussion groups, blogs, forums (col. 5, lines 9-13 and col. 27, lines 4-16)]
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanero et al. (US 10,564,820 B1) in view of Casper (US 2015/0296250 A1) (Of Record) and further in view of Andon et al. (US 2020/0184041 A1) (Of Record).
Regarding claim 8, Cabanero and Casper teach the method of claim 6; while Cabanero discloses ownership of the content (col. 9, lines 49-53), Cabanero and Casper do not explicitly disclose: the object metadata includes an ownership ledger.
	Andon teaches: the object metadata includes an ownership ledger [virtual objects having a digital asset ID and an owner id stored in a distributed blockchain ledger (abstract and par. 15, Fig. 2 and 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cabanero, Casper, and Andon before the effective filing date of the claimed invention to modify the method of Cabanero and Casper by incorporating the object metadata includes an ownership ledger as disclosed by Andon.  The motivation for doing so would have been to keep a record of ownership of the digital asset (object) (Andon - par. 61).  Therefore, it would have been obvious to combine the teachings of Cabanero and Casper with Andon to obtain the invention as specified in the instant claim
Regarding claim 9, Cabanero, Casper, and Andon teach the method of claim 8; Andon further teaches: the ownership ledger includes at least one unique owner identification identifying a previous or current owner [abstract and Fig. 2].
Regarding claim 18, claim 18 is rejected for the same reasons given in the above rejection of claim 8.
Regarding claim 19, claim 19 is rejected for the same reasons given in the above rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424